DETAILED ACTION
Continued Examination Under 37 CFR 1.114
The request for continued examination (RCE) filed 28 October 2022 has been entered.  Claims 1-7, 9-10, 16-17, and 19-25 are pending.  Claims 11-15 were canceled in the amendment filed 9 May 2022.
The text of those sections of Title 35, U.S. Code (and how to amend drawings) not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 1-7, 9-10, 16-17, and 19-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1
Claim 1 is associated with elected species Figure 2.  It is unclear how the three-way valve can transfer generated steam therethrough to the atmospheric dump valve when said dump valve is located upstream from the three-way valve.  The three-way valve doesn’t transfer anything (through the valve) to the atmospheric dump valve.  At best, the three-way valve is configured to close to prevent transfer of generated steam therethrough. 
Claim 2
The phrase “the main steam safety valve is located downstream from the main steam safety valve” is unclear.  A valve can’t be located downstream from itself.

Claim 16
The phrase “the main stream safety valve” lacks proper antecedent basis.  It is unclear whether “stream” should be changed to “steam” or something else.

Objection to the Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  No new matter should be entered.  The following recited features are not shown in any figure:
a three-way valve configured to transfer generated steam to the atmospheric dump valve.  Note claim 1. 
a main steam safety valve located upstream from the atmospheric dump valve.  Note claim 2.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  The objections to the drawings will not be held in abeyance.

Response to Arguments
Applicant’s arguments with respect to the prior rejections and objections have been fully considered and are persuasive.  However, new grounds of rejection and objection are made as noted above.

Additional Comments
Claim 1 language for Applicant’s consideration is presented below.  It is suggested that claim 2 be canceled.  It is suggested that in claim 16 “stream” be changed to “steam”.

Claim 1. (For consideration) A nuclear power plant main steam system, which reduces the atmospheric discharge of radioactive materials generated in an accident, the system comprising: 
a decontamination water tank containing decontamination water; 
a connection pipe for connecting the decontamination water tank to a main steam pipe which connects a steam generator and a turbine; 
a main steam safety valve located upstream from the decontamination water tank; and 
an atmospheric dump valve, 
wherein the atmospheric dump valve is located upstream from the main steam safety valve, 
wherein the atmospheric dump valve is configured to discharge generated steam to atmosphere when an accident occurs within a design basis;
wherein the main steam safety valve comprises a three-way valve configured 		
to transfer the generated steam toward the turbine,
to close to prevent transfer of the generated steam therethrough when an accident occurs within a design basis, and 
to transfer the generated steam to the decontamination water tank when a containment bypass accident occurs.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.

/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303


/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646